Filed 12/17/14 P. v. Bunnell CA3
                                           NOT TO BE PUBLISHED


California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Yuba)
                                                            ----


THE PEOPLE,

                   Plaintiff and Respondent,                                                 C074068

         v.                                                                      (Super. Ct. No. CRF12469)

KYLE JAMISON BUNNELL,

                   Defendant and Appellant.

         Appointed counsel for defendant Kyle Jamison Bunnell asked this court to review
the record to determine whether there are any arguable issues on appeal. (People
v. Wende (1979) 25 Cal.3d 436 (Wende).) After reviewing the entire record, we affirm
the judgment.
         On May 10, 2012, defendant exhibited his genitals and masturbated while looking
over the fence into the neighbor’s property. The neighbor saw defendant and was
offended and annoyed. Defendant was previously convicted of a misdemeanor violation
of Penal Code section 314, subdivision 1,1 involving the same neighbor.




1        Undesignated statutory references are to the Penal Code.

                                                             1
       Defendant entered a guilty plea to indecent exposure, a felony (§ 314, subd. 1),
admitting the prior conviction for the same offense, in exchange for no state prison at the
outset. The court granted defendant probation for a term of five years subject to certain
terms and conditions, including 365 days in county jail.
       Defendant appeals. The trial court denied defendant’s request for a certificate of
probable cause. (§ 1237.5.)
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts of the case and requests this court to review the record and
determine whether there are any arguable issues on appeal. (Wende, supra, 25 Cal.3d
436.) Defendant was advised by counsel of the right to file a supplemental brief within
30 days of the date of filing of the opening brief. More than 30 days elapsed, and we
received no communication from defendant. Having undertaken an examination of the
entire record, we find no arguable error that would result in a disposition more favorable
to defendant.
                                       DISPOSITION
       The judgment is affirmed.



                                                         HOCH         , J.



We concur:



     BLEASE         , Acting P. J.



      HULL          , J.



                                              2